PER CURIAM.
Roy Reha appeals from the district court’s1 order denying his notice of removal and petition for writ of habeas corpus. Reha did not claim his criminal prosecution was racially motivated or that he was a federal officer or agent, see Georgia v. Rachel, 384 U.S. 780, 792, 800, 86 S.Ct. 1783, 16 L.Ed.2d 925 (1966); City of Greenwood v. Peacock, 384 U.S. 808, 824, 86 S.Ct. 1800, 16 L.Ed.2d 944 (1966); and he failed to allege that he exhausted his state remedies, see 28 U.S.C. § 2254(b)(1)(A).
Accordingly, we find that the district court properly remanded Reha’s case, see 28 U.S.C. § 1446(c)(4), and we affirm, see *168th Cir. R. 47B. We also deny the pending motion.

. The Honorable Ronald E. Longstaff, Chief Judge, United States District Court for the Southern District of Iowa.